Judgment unanimously affirmed. Memorandum: In view of the trial court’s full and proper initial charge to the jury and the additional instructions in response to the jurors’ request for a magnifying glass, the court did not err in denying defendant’s request for further instructions restating the jury’s right to scrutinize the evidence. Considering defendant’s extensive prior record, the court did not abuse its discretion in imposing sentence. (Appeal from judgment of Monroe County Court, Connell, J.— burglary, third degree.) Present — Dillon, P. J., Callahan, Den-man, Green and Pine, JJ.